United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                  IN THE UNITED STATES COURT OF APPEALS                              January 8, 2007

                                FOR THE FIFTH CIRCUIT                           Charles R. Fulbruge III
                                                                                        Clerk
                                 _____________________

                                Nos. 06-30611 & 06-30905
                                   Summary Calendar
                                _____________________


       TINA M. GAD,

                                                      Plaintiff-Appellant,

                                             versus

       HEALTHSOUTH CORP.,

                                                      Defendant-Appellee.

            __________________________________________________

                    Appeal from the United States District Court
                  for the Western District of Louisiana, Alexandria
                             USDC No. 1:04-CV-2541
            __________________________________________________

Before REAVLEY, GARZA and BENAVIDES, Circuit Judges.

PER CURIAM:*

              The judgment of the district court is affirmed for the reasons stated by

that court. HealthSouth complied fully with the Family Medical Leave Act and the

       *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
12 weeks of leave ended on October 27, 2003. Gad took personal leave and was

terminated for non-discriminatory reasons in December. Gad was an at-will

employee and subject to termination in December. The district court did not abuse

its discretion in costs assessed.

AFFIRMED.




                                        2